       Case 3:18-cv-02018-MEM Document 70-1 Filed 02/11/19 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA
                            HARRISBURG DIVISION


BETHANY LASPINA,
                    Plaintiff,
              v.
SEIU PENNSYLVANIA STATE
COUNCIL; SEIU LOCAL 668; SEIU                   CASE NO.: 3:18-CV-02018-MEM
HEALTHCARE PA; SEIU LOCAL 32BJ;
PENNSYLVANIA JOINT BOARD OF
WORKERS UNITED; LACKAWANNA
COUNTY LIBRARY SYSTEM;
SCRANTON PUBLIC LIBRARY,
                    Defendants.




 [PROPOSED] ORDER DISMISSING SECOND AMENDED COMPLAINT
      Upon consideration of Defendant SEIU Local 668’s Motion to Dismiss
Plaintiff’s Second Amended Complaint, all supporting documents, any responses
thereto, and all pleadings and documents submitted in this matter, it is hereby
ORDERED that Local 668’s Motion to Dismiss Plaintiff’s Second Amended
Complaint is granted pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules
of Civil Procedure. Plaintiff’s claims for relief in Count 1 on behalf of former fair
share fee payers and on behalf of union members who purportedly joined the union
because of the fair share fee requirement are dismissed for lack of jurisdiction
under Rule 12(b)(1); plaintiff’s claim for relief in Count 1 based on her purported
misunderstanding regarding her right to refrain from joining the union is dismissed
for failure to state a claim under Rule 12(b)(6); Count 2 is dismissed for lack of




                                          1
       Case 3:18-cv-02018-MEM Document 70-1 Filed 02/11/19 Page 2 of 2




jurisdiction under Rule 12(b)(1); and Count 3 is dismissed for lack of jurisdiction
under Rule 12(b)(1). The claims against Local 668 set forth in Plaintiff’s Second
Amended Complaint are hereby dismissed.
      IT IS SO ORDERED.



Dated: _____________________           ________________________________
                                            Hon. Malachy E. Mannion
